DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
The applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has updated the teaching of the Smith reference and has provided the Krebs references to teach the limitations presented in the newly amended claims.
Response to Amendment
Claim Objections
Claims 1 and 30 are objected to because of the following informalities: 
In claim 1: ‘the needle and sheath are configured’ should read ‘the needle and the sheath are configured’
In claim 30: ‘the needle and sheath in a configuration’ should read ‘the needle and the sheath in a configuration’.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent No. 5250035) in view of Fischer (US Patent No. 5332092) and Lynn (US Patent No. 5358495) and Krebs (US Patent No. 5496281).
Regarding claim 30, Smith teaches a medical device (Abstract) comprising: 
a handle (32) including a proximal end and a distal end (Figure 2); 
a needle (26) having a proximal end releasably secured to the handle (Column 4, Lines 35-47); 
a sheath (28) disposed around the needle (Figure 11), a proximal end of the sheath releasably secured to the handle (Column 4, Lines 35-47), wherein the connections of the handle to the needle and of the handle to the sheath maintains the needle and sheath in a configuration such that the needle and the sheath are configured to be simultaneously introduced through a patients skin and into a subarachnoid space (Column 4, Lines 35-47; Figures 12-14; subarachnoid space 20),
Smith is silent on the barrier.
Fischer teaches a collapsible barrier disposed around the sheath and the needle, the collapsible barrier including a collapsed configuration and an extended configuration (Figures 1-7; Column 4, Lines 10-30), the collapsible barrier including a proximal end releasably secured to the distal end of the handle (Figures 1-7; Column 4, Lines 10-30; Column 5, Line 57-68; heat sealing; Column 6, Lines 23-28 and Lines 40-44; heat sealing to secure and then cutting open to release), and Lynn teaches a barrier with a collapsible sheath (36; Figures 3-4) and a distal end including an attachment feature configured to releasably attach to a skin surface (Column 4, Lines 59-61; Claim 11; skin contact portion having adhesive).
Should Smith not be found explicit enough on the teaching of the sheath being releasable secured to the handle, Krebs teaches a medical device (Abstract) with a handle (8), 
It would have been obvious to one of ordinary skill in the art to have modified Smith with Fischer because it helps to prevent cross contamination and minimizes waste of materials (Column 1, Lines 47-51 of Fischer).
It would have been obvious to one of ordinary skill in the art to have modified Smith with Lynn because coverings for surgical devices are known in the art to aid in avoiding contamination (See Background of Invention Section of Lynn) and because it would provide an inexpensive solution to help reduce the risk of contact contamination (Column 1, Lines 56-60 and Column 3, Lines 4-7 of Lynn).
It would have been obvious to one of ordinary skill in the art to have modified Smith with Krebs because it allows for connections to other instruments when needed for special applications (Column 3, Lines 36-63 of Krebs).
Regarding claim 31, Smith is silent on the barrier. Fischer teaches wherein the collapsible barrier has a proximal zone and a distal zone, and when the barrier is in the expanded configuration, the proximal zone is separated from the distal zone by a first distance, and when the barrier is in the collapsed configuration, the proximal zone is separated from the distal zone by a second distance which is less than the first distance (Figures 1-7; Column 4, Lines 10-30). It would have been obvious to one of ordinary skill in the art to have modified Smith with Fischer because it helps to prevent cross contamination and minimizes waste of materials (Column 1, Lines 47-51 of Fischer).
Regarding claim 32, Smith in view of Fischer is silent on the attachment feature being for attachment to a tissue of a patient. Lynn teaches wherein the attachment feature is configured for attachment to a tissue of a patient (Column 4, Lines 59-61; Claim 11; skin contact .
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Patent No. 5250035) in view of Fischer (US Patent No. 5332092) and Lynn (US Patent No. 5358495) and Krebs (US Patent No. 5496281) as applied to claim 30 above and in further view of Anapliotis (US Patent No. 5061246).
Regarding claim 34, Smith in view of Fischer is silent on the barrier port. Anapliotis teaches wherein the collapsible barrier includes a distal opening, a proximal opening, and a barrier port (12) defined through the collapsible barrier (Figures 2-4). It would have been obvious to one of ordinary skill in the art to have modified Smith with Anapliotis because coverings for surgical devices are known in the art to aid in avoiding contamination (See Background of Invention Section of Anapliotis).
Allowable Subject Matter
Claims 1-8, 21-23, 26, 28-29, and 33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner notes the closest prior art of record is the Smith et al. (US Patent No. 5250035) in view of Fischer (US Patent No. 5332092) and Lynn (US Patent No. 5358495) and Krebs (US Patent No. 5496281) combination of references which while in combination teach a handle, a needle secured to the handle, a sheath around the needle and secured to the handle, as well as the collapsible sleeve barrier they fail to teach the locking mechanism and fastener elements in combination in the location as claimed. In particular it would not appear that Smith in view of Krebs which teach the connection elements would be able to be combined in such a way to provide for both the fastener and locking mechanism structures.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791